Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb (WO 2010014421) in view of Inoue (US 20160360120) and further in view of Govari (US 7809421).
Regarding claim 1, Goldfarb discloses a surgical navigation system (endoscope system of FIG. 1), comprising:
 (a) an endoscope (FIG. 1), wherein the endoscope comprises:
 (i) a body (FIG.1),
 (ii) a shaft (shaft 30) extending distally from the body along a longitudinal shaft axis (FIG. 1) and having a distal shaft end (FIG. 1), 
(iii) an optical conduit (light transmitting fibers 56; Fiber 54; FIG. 6) extending distally through the shaft, wherein the optical conduit is operable to optically transmit an image (Pictures from image pickup are transmitted to the fiber bundle 54. Para [0069]), and 
(iv) a moveable optical element (swing prism 72 and self-focusing lens 74; Para [0068; FIG. 3]) arranged at the distal shaft end, wherein the movable optical element is configured to 
(b) a drive mechanism (actuator 78; FIG. 3; Para [0065], [0070]; FIG. 4) coupled with the endoscope, wherein the drive mechanism is operable to move the movable optical element relative to the shaft to adjust a direction of the line of sight (FIG. 3; Prism 72 can be manipulated by the actuator 78 to provide a viewing range. Window 75; Para [0070]). 
Goldfarb does not expressly disclose at least one navigation sensor operatively associated with the endoscope, wherein the at least one navigation sensor is operable to generate a signal corresponding to a location of the distal shaft end within a patient; and 
(d) a processor, wherein the processor is in communication with the navigation sensor and with the drive mechanism, wherein the processor is operable to determine a location of the distal shaft end within the patient based on the signal received from the navigation sensor, wherein the processor is further operable to command the drive mechanism to position the movable optical element so that the line of sight is directed toward a selected point of interest within the patient, wherein the at least one navigation sensor is positioned on the distal shaft end. 
Inoue teaches (c) at least one navigation sensor (endoscopic position sensor 5; FIGS. 2, 11) operatively associated with the endoscope, wherein the at least one navigation sensor is operable to generate a signal corresponding to a location of the distal shaft end within a patient (A position calculation unit 71 computes the positions of the distal end of the endoscope and the subject of interest Pt on the basis of information from the endoscopic position sensor 5; Para [0068]; FIG. 2A); and 

Govari teaches wherein the at least one navigation sensor is positioned on the distal shaft end (FIG. 2; sensor coil 26). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldfarb to include a navigation mechanism as taught by Inoue so that navigation could be made automatic by using Inoue’s system, and field of view of the endoscope could be steered towards the organs (features) of interest in the interior of the body and visibility of the organs could be enhanced. Further, one of ordinary skill in the art would be motivated to modify Goldfarb by Govari because coaxial shape of the coil (FIG. 2) makes it easier to install in the distal side of the endoscope.

Regarding claim 3, Goldfarb discloses wherein the endoscope further comprises a window (FIG. 3; window 75) arranged at the distal shaft end, wherein the endoscope is operable to capture the image through the window (Image signal is received into the prism through the window; FIG. 3).  
Regarding claim 4, Goldfarb discloses wherein the endoscope further comprises a lens, wherein the lens (automatic focus lens 74) is arranged between the movable optical element and a distal end of the optical conduit (Lens 74 is between prism and fiber bundle 54; FIG. 3).  
Regarding claim 5, Goldfarb discloses wherein the moveable optical element is configured to pivot about a pivot axis that extends transversely to the shaft axis (Threaded shaft 86 provides tilt/pivot motion to the prism. FIGS. 4, 6; Para [0066]).  

Regarding claim 21, Goldfarb does not expressly disclose wherein the at least one navigation sensor includes a first navigation sensor positioned about the shaft axis such that the first navigation sensor encircles a portion of the optical conduit. Govari teaches wherein the at least one navigation sensor includes a first navigation sensor positioned about the shaft axis such that the first navigation sensor encircles a portion of the optical conduit (FIG. 2).  

Regarding claims 22, 23, Goldfarb does not expressly disclose wherein the at least one navigation sensor includes a second navigation sensor positioned about a second axis extending transversely to the shaft axis, wherein the second navigation sensor is spaced radially outwardly 

Regarding claims 24, Goldfarb does not expressly disclose wherein the first navigation sensor is operable to generate a signal corresponding to a location of the distal shaft end within a coordinate system, wherein the second navigation sensor is operable to generate a signal corresponding to a rotational orientation of the shaft within the coordinate system. Govari teaches wherein the first navigation sensor is operable to generate a signal corresponding to a location of the distal shaft end within a coordinate system, wherein the second navigation sensor is operable to generate a signal corresponding to a rotational orientation of the shaft within the coordinate system (It is expected that three sensor coils 102, 104 and 106 which are oriented in the X, Y and Z coordinates are used in determining position/orientation in combination. FIG. 3).
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb in view of Inoue and further in view of Govari and Dohi (US 20020022767).
Regarding claim 6, Goldfarb does not expressly disclose wherein the drive mechanism comprises a first actuator and a second actuator, wherein the first actuator is operable to rotate the movable optical element relative to the body about the shaft axis, wherein the second actuator is operable to pivot the movable optical element relative to the shaft about the pivot axis. Dohi teaches wherein the drive mechanism comprises a first actuator (first motor 7) and a second actuator (second motor 8), wherein the first actuator is operable to rotate the movable optical element relative to the body about the shaft axis, wherein the second actuator is operable to pivot the movable optical element relative to the shaft about the pivot axis The first motor 7 provides 
Regarding claim 7, Goldfarb does not expressly disclose wherein the shaft is rotatable relative to the body about the shaft axis, wherein the first actuator is operable to rotate the shaft relative to the body to thereby rotate the movable optical element and the field of view about the shaft axis. Dohi teaches wherein the shaft (outer tube 21) is rotatable relative to the body about the shaft axis (outer tube 21 is movably provided on the periphery of the rigid endoscope 1. Para [0039]; FIGS. 1, 3), wherein the first actuator is operable to rotate the shaft relative to the body to thereby rotate the movable optical element and the field of view about the shaft axis (Shaft 21 is rotated by the motor 28 (8); The outer tubes 5, 6 and the motors 7 and 8 constitute an actuator to drive the wedge prisms 3 and 4. FIGS. 1, 3).  
Regarding claim 8, Goldfarb does not expressly disclose wherein the first actuator comprises a first motor, wherein the second actuator comprises a second motor. Dohi teaches wherein the first actuator comprises a first motor (a first motor 7 to tilt the wedge prism), wherein the second actuator comprises a second motor (a second motor 8 to rotate the wedge prism around the optical axis through the rotation of the outer tube. The outer tubes 5, 6 and the motors 7 and 8 constitute an actuator to drive the wedge prisms 3 and 4. Para [0012], [0023]; FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldfarb to include actuation mechanism as taught by Dohi so that image field of view could be increased by both steering and rotating the prism (abstract, Para [0055] of Dohi). 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb in view of Inoue and further in view of Govari and Tsuji (US 20060276686).
Regarding claim 9, Goldfarb does not expressly disclose wherein the navigation sensor comprises an electromagnetic sensor. Tsuji teaches wherein the navigation sensor comprises an electromagnetic sensor (sense coil unit 43; Para [0041], [0099]).  
Regarding claim 10, Goldfarb does not expressly disclose wherein the electromagnetic sensor comprises an electrically conductive coil. Tsuji teaches wherein the electromagnetic sensor comprises an electrically conductive coil (sense coil unit 43; Para [0041], [0099]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldfarb to include sensors as taught by Tsuji so that location of the distal end of the endoscope in the interior of the body could be determined using sensor. Further, one of ordinary skill in the art would be motivated to use coil sensor because they are easy to manufacture and use. 

Claims 11-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb in view of Inoue and further in view of Govari and Atarot (US 20170202624).
 Regarding claim 11, Goldfarb does not expressly disclose wherein the surgical navigation system further comprises a display in communication with the processor, wherein the display is operable to depict a navigation image that shows in real-time the location of the shaft distal end relative to anatomy of the patient based on the signal provided by the navigation sensor. Atarot teaches wherein the surgical navigation system (surgical system of FIG. 1) further comprises a display ( display 30) in communication with the processor (computer 15; FIG.1), wherein the display is operable to depict a navigation image that shows in real-time the location 
Regarding claim 12, Goldfarb does not expressly disclose wherein the processor is operable to accept the point of interest as an input provided via the display, wherein the point of interest corresponds to an anatomical feature of the patient shown by the navigation image. Atarot teaches wherein the processor is operable to accept the point of interest as an input provided via the display (touch input in the display; FIG. 13F), wherein the point of interest corresponds to an anatomical feature of the patient shown by the navigation image (The input can be a touchscreen in wired or wireless communication with said controller, configured to display an image of at least a portion of said surgical environment of said human body and to receive input of said at least one location within said surgical environment of said human body. Para [0461]; Operator can select a tool on a screen; FIG. 13F; Para [0543]).  
Regarding claim 14, Goldfarb does not expressly disclose wherein the navigation image includes a three-dimensional image, wherein the point of interest has coordinates that correspond to a three-dimensional coordinate system. Atarot teaches wherein the navigation image includes a three-dimensional image, wherein the point of interest has coordinates that correspond to a three-dimensional coordinate system (The 3D spatial position of the at least one surgical tool at any given time is used in estimating and finding location of a tool. Para [0290]).  

Claims 16, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb in view of Dohi and further in view of Inoue and Govari.

Goldfarb does not discloses a processor, wherein the processor is operable to control the first and second actuators to position the movable optical element so that the line of sight is directed toward a selected point of interest within a coordinate system and a navigation sensor 
Dohi teaches wherein the processor is operable to control the first and second actuators to position the movable optical element so that the line of sight is directed toward a selected point of interest within a coordinate system (The first motor 7 provides tilt to the wedge prism. The second motor provides rotation to the wedge prism around the optical axis through the rotation of the outer tube. Para [0012], [0023]; FIG.1).
Inoue teaches controlling the movable optical element so that the line of sight is directed toward a selected point of interest within a coordinate system (Field of view adjustment mechanism 1b, driving-amount calculation unit 76; FIG. 13A, 16; The driving amount for the driver unit 8 that drives the field adjustment mechanism 1b (of FIGS. 10A and 10B) are computed such that at least a part of the position of the first subject of interest Pt1 includes the center of the field of view; Para [0045], [0077]); and a navigation sensor (endoscopic position sensor 5; FIGS. 2,11) operatively associated with the endoscope, wherein the navigation sensor is operable to transmit to the processor a signal corresponding to a location of the distal shaft end within the coordinate system, wherein the processor is operable to control the actuator (driver unit 8; FIG. 16) based on the signal (actuator 78; FIG. 3; Para [0065], [0070]; FIG. 4; A position calculation unit 71 computes the positions of the distal end of the endoscope and the subject of interest Pt on the basis of information from the endoscopic position sensor 5; Para [0068]; FIG. 2A; The driving amount for the driver unit 8 that drives the field adjustment mechanism 1b (of FIGS. 10A and 10B) are computed such that at least a part of the position of the first subject of 
Govari teaches wherein the navigation sensor is positioned on the distal shaft end (sensor 26; FIG. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goldfarb to include mechanism used by Inoue to make the navigation automatic and include actuation mechanism as taught by Dohi so that image field of view could be increased by rotating/tilting the optical element (abstract, Para [0055] of Dohi). Further, one of ordinary skill in the art could be motivated to modify Goldfarb by Govari because coaxial shape of the coil (FIG. 2) makes it easier to install it in the distal side of the endoscope.
Regarding claim 25, Goldfarb does not expressly disclose wherein the navigation sensor is positioned about the longitudinal shaft axis such that the navigation sensor encircles a portion of the optical conduit. Govari teaches wherein the navigation sensor is positioned about the longitudinal shaft axis such that the navigation sensor encircles a portion of the optical conduit (sensor coil 26; FIG. 2). 

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20160360120) in view of Goldfarb and further in view of Atarot (US 20170202624).
Regarding claim 19, Inoue discloses a method of operating a surgical navigation system during a surgical procedure on a patient, wherein the surgical navigation system includes an endoscope having a moveable optical element that provides a field of view defining a line of sight (imaging unit 1a is moveable; a field adjustment mechanism 1b for varying an orientation 
controlling the drive mechanism with the processor to move the movable optical element to a position in which the line of sight is directed toward the point of interest specified by the user input (imaging unit 1a is moveable; a field adjustment mechanism 1b for varying an orientation of the imaging unit 1a for line of sight; FIG. 2A; Para [0098]) and 
determining with the processor (controller 7) a rotational orientation of the endoscope relative to the point of interest about the longitudinal axis (The amount-of-rotation detection sensor 53 is provided for detection of the amount of rotation of a medical instrument that rotates in association with operation as by a surgeon. Para [0051], [0077], [0098]; FIG. 11), wherein the step of controlling the drive mechanism is further based on the determination of the rotational orientation (FIG. 11; Para [0051], [0077], [0098]).
 Inoue does not expressly disclose  inserting a distal end of the endoscope into a nasal passageway of the patient; after the act of inserting the distal end of the endoscope into the nasal passageway of the patient, depicting a navigation image on a display of the surgical navigation system, wherein the navigation image shows in real-time a location of a distal end of the endoscope relative to anatomy of the patient; receiving user input via the display, wherein the user input specifies a point of interest that corresponds to an anatomical feature of the patient shown by the navigation image; with a processor, comparing the location of the distal end of the endoscope to the point of interest specified by the user input. 

Atarot teaches depicting (navigation image is displayed in a display 30) a navigation image on a display of the surgical navigation system, wherein the navigation image shows in real-time a location of a distal end of the endoscope relative to anatomy of the patient (Display is configured to provide a real time an image of at least a portion of said surgical environment; abstract; Para [0520]); 
receiving user input via the display, wherein the user input specifies a point of interest that corresponds to an anatomical feature of the patient shown by the navigation image (Touching the liver on the screen, causing the system to tag (1442, dashed circle; FIG. 13c) the selected position. Para [0550]; The input can be a touchscreen in wired or wireless communication with said controller, configured to display an image of at least a portion of said surgical environment of said human body and to receive input of said at least one location within said surgical environment of said human body. Para [0461]; Operator can select a tool on a screen; FIG. 13F; Para [0543]); 
 with a processor, comparing the location of the distal end of the endoscope to the point of interest specified by the user input (The endoscope field of view is moved from 1444 to 1450; In doing so, the computer compares the locations with the point of interest. FIG. 13f; Para [0564], [0543]-[0544]); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inoue to include the steps of receiving user input (by a . 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection has been made in view of amendment. See rejection set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892. See US 20140121459 for tilt lens 650, optical rotator 640, Actuator 645 (FIG. 6).
No claims have been allowed in this Office Action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Leubecker can be reached on (571)272-4769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANKAR RAJ GHIMIRE/            Examiner, Art Unit 3795                                                                                                                                                                                            

/JOHN P LEUBECKER/            Primary Examiner, Art Unit 3795